DETAILED ACTION
This action is in response to applicant’s amendment filed on 14 March 2022.  Claims 1-30 are now pending in the present application.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huawei et al. (hereinafter Huawei) (“Physical layer design for NR IAB”; 3GPP; R1-1810130).
Regarding claims 1, 17, 28, and 30, Huawei discloses an apparatus for wireless communications by a first node of an integrated access and backhaul (IAB) network { (see section 3 & 4.1-4.2) }, comprising:
at least one processor and a memory coupled to the at least one processor { (see section 3 & 4.1-4.2) }, the at least one processor and memory configured to:
determine, by the first node, based on one or more factors, a switching time for a second node of the IAB network to switch between transmitting on an uplink backhaul and transmitting on a downlink access link { (see section 4.1-4.2), where the system provides a IAB donor or serving node to send signaling to a node for scheduling/configuring resources of a node (see section 3, pg. 3, 3rd par.; section 3 ‘proposal 5 & 6’; Fig. 3) }; and 
configure the second node to operate according to the determined switching time { (see section 3) }.
Regarding claims 2, 18-19, and 29, Huawei discloses the apparatus of claim 1, wherein the one or more factors comprise: a power class of the second node; a frequency range in which the second node is operating; an actual transmit power for a transmission on the downlink access link; or one or more beams used for transmitting on the uplink backhaul and transmitting on the downlink access link { (see section 3 & 4.1-4.2) }.
Regarding claims 3 and 30, Huawei discloses the apparatus of claim 2, wherein the at least one processor and memory are further configured to receive signaling from the second node indicating information regarding one or more of the factors { (see section 3 & 4.1-4.2) }.
Regarding claims 4 and 21, Huawei discloses the apparatus of claim 2, wherein the at least one processor and memory are further configured to: send a request for the second node to provide information regarding the factors; and receive signaling, from the second node, of the information in response to the request { (see section 3 & 4.1-4.2) }.
Regarding claims 5 and 22, Huawei discloses the apparatus of claim 4, wherein the request is sent via at least one of: system information (SI), media access control (MAC) control element (CE), radio resource control (RRC), or a physical downlink control channel (PDCCH) { (see section 3 & 4.1-4.2) }. 
Regarding claim 6, Huawei discloses the apparatus of claim 1, wherein configuring the second node comprises: scheduling the second node for transmission on the uplink backhaul to accommodate the determined switching time { (see section 3 & 4.1-4.2) }.
Regarding claims 7 and 23, Huawei discloses the apparatus of claim 1, wherein configuring the second node comprises: setting one or more timing advance parameters based on the determined switching time; and signaling the timing advance parameters to the second node { (see section 3 & 4.1-4.2) }.
Regarding claim 8, Huawei discloses the apparatus of claim 7, wherein setting the one or more timing advance parameters comprises modifying a timing advance parameter without adjusting a timing advance offset parameter { (see section 3 & 4.1-4.2) }.
Regarding claim 9, Huawei discloses the apparatus of claim 7, wherein setting the one or more timing advance parameters comprises modifying a timing advance offset parameter without adjusting a timing advance parameter { (see section 3 & 4.1-4.2) }.
Regarding claims 10 and 24, Huawei discloses the apparatus of claim 7, wherein the one or more parameters comprise a first timing advance parameter, a timing advance offset parameter, and a second timing advance parameter { (see section 3 & 4.1-4.2) }.
Regarding claims 11 and 25, Huawei discloses the apparatus of claim 10, wherein the second timing advance parameter can indicate a positive or negative timing advance value { (see section 3 & 4.1-4.2) }.
Regarding claim 12, Huawei discloses the apparatus of claim 10, wherein the second timing advance parameter is calculated so a sum of the first timing advance parameter, timing advance offset parameter, and second timing advance parameter is at least equal to the determined switching time { (see section 3 & 4.1-4.2) }.
Regarding claims 13 and 21, Huawei discloses the apparatus of claim 12, wherein the at least one processor and memory are further configured to, if a switching time at the first node is less than the sum of the timing advance offset parameter and the second timing advance parameter, use a difference in time to increase a downlink opportunity { (see section 3 & 4.1-4.2) }. 
Regarding claims 14 and 26-27, Huawei discloses the apparatus of claim 13, wherein the at least one processor and memory are further configured to use the increased downlink opportunity to schedule an additional one or more other nodes or user equipments (UEs) { (see section 3 & 4.1-4.2) }.
Regarding claim 15, Huawei discloses the apparatus of claim 12, wherein the at least one processor and memory are further configured to, if a switching time at the first node is larger than the sum of the timing advance offset parameter and the second timing advance parameter: adjust the second timing advance parameter so the first node switching time is not smaller than the sum of the timing advance offset parameter and the second timing advance parameter; signal the second node to increase its uplink backhaul transmission time and blanking some downlink symbols by the first node; or signal the second node to increase its uplink backhaul transmission time and increasing a downlink subcarrier spacing (SCS) by the first node { (see section 3 & 4.1-4.2) }.
Regarding claim 16, Huawei discloses the apparatus of claim 7, wherein the one or more timing advance parameters are also set to optimize at least one of resource usage or network throughput { (see section 3 & 4.1-4.2) }.


Response to Arguments
 	Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jo et al. (US 2021/0153189 A1) discloses node operation method in wireless communication system and apparatus using the same.  Jo at the least further discloses …first and the second allocation information my be received from the parent node… (see pg. 1, [0019]; Figs. 25 & 30).  
Liu et al. (US 2021/0127389 A1) discloses resource scheduling method and apparatus.

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
14 June 2022